Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Amendment
	The amendment received on 11/15/2021 is acknowledged.  Claims 1, 13-19 and 33, have been amended. Claim 11 has been canceled.  Claims 1, 4-10, 21-33 are currently pending. Claims 29-32 remain withdrawn.  Claims 1, 4-10, 21-28 and 33 have been treated on the merits. 
	In light of the amendment to the claims all but one rejection under 35 U.S.C. 112(b) has been withdrawn.  The rejection of claim 16 has been updated to reflect the current claim language.  
	As claim 11 is cancelled, the rejection under 35 U.S.C. 112(d) is removed. 

Response to Arguments
	Applicant argues that Markosyan fails to teach “provided that the glucosyl stevia composition is not suspended in aqueous alcohol and filtered”, this is not found persuasive as the step of suspending in aqueous ethanol is not required by Markosyan, further the process of Markosyan up to said step still anticipates or renders obvious the claimed method as it results in practicing the claimed steps.  

Priority
The instant application has been filed as a CON of application 15470388, which was filed as a CON of application 14623725, and as a CIP of application 14040986 (which is a CIP of applications 13567707 (divisional of 13029263) and 13656868 (divisional of 13074179 which is a CIP of 13029263))
The instant application has been filed as a CIP of application 13656868 (divisional of 13074179 which is a CIP of 13029263).   
The instant application has also been filed as a CIP of application 14519403 (a continuation of 13984884 which is a 371 of PCT/US2011/035173 which claims priority to 13074179 and 1302029263). 
Written support for the full scope of the instantly claimed invention is found in application 14040986.  The ranges of temperature and time claimed for steps of the instant application are not present in earlier filed priority documents.  Therefore the priority date of claims 1-28 and 33-35 is the filing date of application 14040986, 09/30/2013.


Claim Rejections - 35 USC § 112(b)/2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, applicant claims “adding a substrate of the soybean β amylase to the second reaction mixture…”.  It is unclear what this limitation means as one or more of the liquefied starch, steviol glycosides and glycosylated steviol glycosides which are present/have been added can be considered substrates of the soybean β amylase, and this it is unclear what applicant means by adding a substrate as multiple substrates are present.  If an additional, or specific substrate is being added, claiming such would provide clarity.  
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The independent claim has the limitation “provided that the glucosyl stevia composition is not suspended in aqueous alcohol and filtered”, Claim 23 however adds a limitation of suspension of glucosyl stevia composition in aqueous ethanol and separation, a process which includes filtration.   Claim 23 thus does not further limit claim 1 as it provides limitations outside the scope of claim 1.    
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10, 12-28 and 33 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being disclosed by Markosyan (USPGPub 20120214752).
Regarding claim 1, Markosyan teaches a method of producing a glucosyl stevia composition in which starch is hydrolyzed by alpha-amylase and CGTase for 0.5 to 2 hours and 75-80 ºC to form a liquefied starch suspension, followed by inactivation of the alpha-amylase by low pH heat treatments  (Claim 1, [0036]-[0043]), these steps anticipate the claimed steps.  Makosyan teaches adding steviol gycosides and a second batch of CGTase to form a first reaction mixture followed by incubation at 55-75 ºC for 12-48 hours (Claim 1, [0044]-[0046]), these ranges fall within the instantly claimed ranges and thus anticipate the claimed ranges.  Markosyan further teaches adding beta-amylase and also teaches adding  other starch hydrolyzing enzymes to the resulting product and incubating for 12-24 hours at 35 – 55 ºC to form a second reaction mixture (Claim 1, [0046]-[0048]),  these ranges fall within the instantly claimed ranges and thus anticipate the claimed ranges. Markosyan further describes that the beta amylase used may be isolated from soybean ([0046]).  Markosyan thus teaches using the same enzyme as instantly claimed.  Further as noted in the instant specification the examples 
Markosyan describes that the resulting product can be suspended in ethanol and filtered (claim 1, [0071], [0054], [0070], [0051], [0023], [0019]),; however, this step is not required as noted by the use of “can be” ([0019]), and further the process of Markosyan up to this step anticipates the claimed process. 
Regarding claim 4, Markosyan teaches using 0.05-0.1 KNU of alpha-amylase per unit of CGTase ([0038], Claim 3). 
Regarding claim 5, Markosyan teaches that the weight of the added steviol glycosides is about equal to the weight of starch (Claim 4, [0044]).
Regarding claim 6, Markosyan teaches that the added steviol glycosides are the same as those instantly claimed ([0019], claim 5)

Regarding claims 8-10, Markosyan further teaches the use of CGTase at 0.2-4 and 0.5-1.2 units per gram solid and that the CGTase is produced from cultures of Bacillus stearothermophilus (claims 8 and 9, [0033], [0045], [0068]).  
Regarding claims 12, Markosyan teaches the use of Beta-amylase from soybean and from animal, plant, bacterial and fungal sources (Claims, 9, 10 13, [0046], [0069]).  Markosyan teaches adding beta-amylase at 30-50 units per gram of total solids and teaches performing the incubation for about 3 to about 16 hours and at 40-60 ºC and also teaches performing the incubation for 12-16 hours at 35-55 ºC and preferably about 45 ºC (Claim 11, [0046]). The ranges of Makosyan are within the instantly claimed ranges and thus render them obvious. 
Regarding claims 13-15, Markosyan teaches the method for producing derivatives that include two or fewer alpha glucosyl residues, and explicitly teaches examples demonstrating derivatives with one glucosyl residue (Claim 1, [0021], [0029], [0054]-[0055], [0070], [0071], Table 1, Figure 2).  Further as noted above Markosyan discloses the use of soybean β-amylase and conditions fully within the ranges claimed and exemplifies the method within the narrower range taught in the instant specification to achieve the product mixtures claimed.  
Regarding claim 16, the starch and oligosaccharides formed therefrom, present is a substrate of each of the enzymes present and thus a substrate of the enzyme has been added. 

Regarding claim 22, Markosyan teaches concentrating the eluate to obtain a dried composition ([0022], [0050], [0054], [0070]-[0073], Claim 1).  
Regarding claim 23, Markosyan further teaches suspending the dried glucosyl stevia composition in aqueous alcohol ([0023], [0051], [0054], [0070]-[0073], claim 1), and separating the solids by filtration or other methods of separating solids and liquids to obtain the highly purified product ([0051], [0054], [0070]-[0073], Claim 1).  The solids obtained can be considered 
	Regarding claim 28, Markosyan teaches the method for producing at least about 95% steviol glycosides and explicitly teaches examples following the method  using similar enzymatic activity that result in compositions with at least about 95% steviol glycosides (Claims 19, Table 1, [0054]-[0057], [0070]-[0073]).  The method of Markosyan using soybean β-amylase will thus produce a product mixture of similar total purity.     
	The above reference anticipates the claim subject matter. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-22 and 24-28 and 33 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948.  Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8257948 teaches performing the method within the ranges claimed and teaches the β-amylase may be sourced from soybean.  The method of USP 8257948 cannot be practiced .  
Thus claims 1, 4-10, 12-22 and 24-28 and 33 are anticipated by claims 1-16 of USP 8257948.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948 in view of in view of Prakash (USPGPub 20090053378).  
USP 8257948 teaches performing within the ranges claimed nearly every step and limitation of the instantly claimed method (Claims 1-16 and whole document).  The only step which it does not teach is below:
    “suspending the dried glucosyl stevia composition in aqueous alcohol, separating the crystals from suspension and drying them to obtain the glucosyl stevia composition.”  
	 Further USP 8257948 does not claim some properties of the resulting composition; however, these properties are either inherent to the product of the method of the claims of USP 8257948, or are inherent to the product of the method made obvious by USP 8257948.  The method of USP 8257948 will produce glycosides with 2 or less α-1-4 glucosyl residues, as it teaches the same enzymatic transformation steps.  
The step of purifying the product, i.e. suspending it in aqueous alcohol, would have been obvious to one of ordinary skill in the art.  The difference between the instantly claimed invention and the invention of USP 8257948 involves an additional purification step.  This would have been obvious to one of ordinary skill in the art as it is prima facie obvious to purify an old product (See MPEP 2144.04 VII.) 
Further this particular method of purifying a stevia derived glycoside is known in the art, and as such would have been obvious to one of ordinary skill in the art.   
In the same field as stevia glycoside based sweeteners, Prakash teaches method of purifying natural high-potency sweetener composition (NHPS) which includes stevia derived glycosides, such as rebaudosides, dulcosides, steviosides, which have been modified or derivatized ([0033]), and teaches that these modified NHPS can be substituted into any embodiment.  The addition of alpha glucosyl units can be considered a modification or derivatization of these stevia based glycosides, further this is a well-known and common modification in the field of sweeteners.    
Prakash teaches it may be necessary to purify NHPS ([0036]). Prakash teaches an exemplary method of purification in which a slurry is made of the compound(s) to be purified using an aqueous solution of organic solvents, such as ethanol, methanol, propanol and butanol, at levels claimed in the instant application ([0037]-[0040]).  Prakash teaches a number of temperatures and times for purification ([0040]).  Further Prakash explicitly teaches that other NPHS may be purified using the purification method described with only minor experimentation obvious to those of ordinary skill in the art ([0048]).  
One of ordinary skill in the art would have been motivated to use the purification method taught by Prakash to obtain purer product.  This is in particular of note as it is notoriously well known and old in the art that some stevia glycoside based compounds provided inferior taste.  Any small difference in the purification taught by Prakash and the instantly claimed purification is within the skill of one of ordinary skill in the art as taught by Prakash ([0048]).
As the combination of USP 8257948 and Prakash make obvious each step of instantly claimed method, the method of USP 8257948 and Prakash must inherently result in a product with the same properties as those now claimed.  Further the method of USP 8257948 already produces products with the claimed properties as noted in, Table 1.  
Thus claims 23 is made obvious by claims 1-16 of USP 8257948 in view of Prakash 

Claims 1, 4-10, 12-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8318459. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8318459 teaches a method which teaches ranges within the ranges in instantly claimed, and teaches the β-amylase may be sourced from soybean.  The method of USP 8318459 cannot be practiced without anticipating embodiments of the instantly claimed invention.  The method will further produce the same product.  
Thus claims 1 and 4-10, 12-28 and 33 are anticipated by claims 1-19 of USP 8318459.

Claims 1, 4-10, 12-22, 24-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8647844 teaches the product produced by the method claimed which teaches steps with ranges within the ranges instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844 in view of in view of Prakash (USPGPub 20090053378/previously cited).  
USP 8647844 teaches performing the method within the ranges claimed nearly every step and limitation of the instantly claimed method (Claims 1-8 and whole document).  The only step which it does not teach is below:
    “suspending the dried glucosyl stevia composition in aqueous alcohol, separating the crystals from suspension and drying them to obtain the glucosyl stevia composition.”  
	 Further USP 8647844 does not claim some properties of the resulting composition; however, these properties are either inherent to the product of the method of the claims of USP 8647844, or are inherent to the product of the method made obvious by USP 8647844.  The method of USP 8647844 will produce glycosides with 2 or less, e.g. one, α-1-4 glucosyl residues, as it teaches the same enzymatic transformation steps.  
The step of purifying the product, i.e. suspending it in aqueous alcohol, would have been obvious to one of ordinary skill in the art.
The difference between the instantly claimed invention and the invention of USP 8647844 involves an additional purification step.  This would have been obvious to one of ordinary skill in the art as it is prima facie obvious to purify an old product (See MPEP 2144.04 VII.) 
Further this particular method of purifying a stevia derived glycoside is known in the art, and as such would have been obvious to one of ordinary skill in the art.   
In the same field as stevia glycoside based sweeteners, Prakash teaches method of purifying natural high-potency sweetener composition (NHPS) which includes stevia derived glycosides, such as rebaudosides, dulcosides, steviosides, which have been modified or derivatized ([0033]), and teaches that these modified NHPS can be substituted into any embodiment.  The addition of alpha glucosyl units can be considered a modification or derivatization of these stevia based glycosides, further this is a well-known and common modification in the field of sweeteners.    
Prakash teaches it may be necessary to purify NHPS ([0036]). Prakash teaches an exemplary method of purification in which a slurry is made of the compound(s) to be purified using an aqueous solution of organic solvents, such as ethanol, methanol, propanol and butanol, at levels claimed in the instant application ([0037]-[0040]).  Prakash teaches a number of temperatures and times for purification ([0040]).  Further Prakash explicitly teaches that other NPHS may be purified using the purification method described with only minor experimentation obvious to those of ordinary skill in the art ([0048]).  
One of ordinary skill in the art would have been motivated to use the purification method taught by Prakash to obtain purer product.  This is in particular of note as it is notoriously well known and old in the art that some stevia glycoside based compounds provided inferior taste.  Any small difference in the purification taught by Prakash and the instantly claimed purification is within the skill of one of ordinary skill in the art as taught by Prakash ([0048]).
As the combination of USP 8647844 and Prakash make obvious each step of instantly claimed method, the method of USP 8647844 and Prakash must inherently result in a product with the same properties as those now claimed.  Further the method of USP 8647844 already produces products with the claimed properties as noted in, Table 1.
Thus claim 23 is made obvious by claims 1-8 of USP 8647844 in view of Prakash 


Claims 1, 4-10, 11-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8669077. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8669077 teaches the product produced by a method claimed which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
Thus claims 1 and 4-10, 12-28 and 33 are anticipated by claims 1-4 of USP 8669077.

Claims 1, 4-10, 12-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8735101.  Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8735101 teaches a method and products which teach performing the method within the ranges claimed in the instant application and teaches the β-amylase may be sourced from soybean.  .
Thus claims 1, 4-10, 12-28 and 33 are anticipated by claims 1-21 of USP 8735101.

Claims 1, 4-10, 12-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8993269. Although the claims at issue are not identical, they are not patentably distinct from each other because when CGTase is used as the transglucosylation enzyme the resulting method and product will match those instantly claimed within the ranges instantly claimed, and teaches the β-amylase may be sourced from soybean  Embodiments of the instant invention are anticipated by USP 8993269. 
Thus claims 1, 4-10, 13-28 and 33 are anticipated by claims 1-25 of USP 8993269.

Claims 1, 4-10, 12-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 9392799. Although the claims at issue are not identical, they are not patentably distinct from each other because when a mixture of CGTase and alpha-amylase are used the resulting method and product will match those instantly claimed within the ranges instantly claimed and teaches the β-amylase may be sourced from soybean.  Embodiments of the instant invention are anticipated by USP 9392799.
Thus claims 1 and 4-10, 13-28, 33 are anticipated by claims 1-20 of USP 9392799.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9706792. Although the claims at issue are not the claims of USP9706792 claim performing the steps claimed within in the ranges claim, and teaches the β-amylase may be sourced from soybean and using the resulting product in the compositions claimed.  Embodiments of the instant invention are anticipated by USP 9706972.
Thus claims 1, 6-8 are anticipated by claims 1-8 of USP 9706792.


Claims 1, 4-10, 12-18, 20, 22-25, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9603373. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the claimed method ’373 falls within the scope of the claimed invention.  
Thus claims 1 and 4-10, 13-18, 20, 22-25, 27 and 33 are anticipated by or rendered obvious by claims 1-30 of USP 9603373. 

Claims 1, 4-10, 12-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9615599.   Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  
Thus claims 1 and 4-10, 13-28 and 33 are anticipated by claims 1-19 of USP 9615599.

s 1, 4-10, 12-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9706792. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 9706792 teaches the product produced by a method claimed which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
Thus claims 1 and 4-10, 13-28 and 33 are anticipated by claims 1-8 of USP 9706792.

Claims 1, 4-10, 12-28 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10117452.   Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  
Thus claims 1 and 4-10, 13-28 and 33 are anticipated by claims 1-12 of USP 10117452.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657